Citation Nr: 1500151	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  06-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bleeding of the ears.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a skin disorder, claimed as due to exposure to ionizing radiation.

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disorder.

7.  Entitlement  to service connection for malaria.
8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection for a right foot disorder.

10.  Entitlement to service connection for a dental disorder.

11.  Entitlement to service connection for residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to December 1960.  He died in July 2009 with his perfected claims pending on appeal.

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the appellant's request for substitution.  Accordingly, the Board will address the claim with the appellant as the substituted party.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in March 2005 and September 2008 by the RO (Regional Office) in Reno, Nevada.

In July 2007, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2008 and May 2009 the Board remanded the case for further evidentiary development.

The Board notes that Issues #7-#11 were not included in the previous remands.  The Veteran perfected an appeal of these claims subsequent to the May 2009 Board adjudication, and prior to his July 2009 death.

As noted by the Board in May 2009, a claim for service connection for arthritis of the left shoulder to include as secondary to his service connected residual scar, shrapnel wound, left shoulder, was raised by the Veteran in February 2009.  This claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has considered documentation included in Virtual VA and VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed for further development.  Such development is appropriate as this matter involves a substitute claimant rather than accrued benefits claims.

Outstanding VA treatment records must be obtained.  Just prior to his death, in June 2009 the Veteran stated he had been receiving treatment at the Northeast VA Outpatient Clinic in Las Vegas, Nevada.  VBMS Entry June 22, 2009.  The most current VA treatment records associated with the file are dated from 2007.

Additionally, VA medical opinions should be obtained for the service connection claims on appeal.  Such opinions were not obtained during the Veteran's lifetime.  A review of the record shows that the claimed conditions have either observable symptoms that the Veteran was competent to describe, or they are shown to be present in his VA or non-VA medical records.  Service records show in-service treatment for a skin problem (vitiligo), as well as bilateral pes planus and injuries involving the feet.  See STRs 1955, May 1952, September 1960, respectively.   Moreover, as the Veteran's combat status has been conceded, an opinion addressing the etiology of the claimed conditions should be obtained.  See April 2008 Board Decision/Remand.   

The Board notes that while the skin disorder sought on appeal is not considered to be a radiation-related disease by VA, it may be service-connected without reference to the radiation regulations.  See 38 C.F.R. §§ 3.309(d), 3.311;Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  This should also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file all treatment records pertaining to the Veteran from the Northeast VA Outpatient Clinic in Las Vegas, Nevada dated since 2007.  If no records can be obtained, VA's efforts must be documented for the record.

2.  A VA medical opinion should be obtained addressing the nature and likely etiology of the following conditions:
   a.  bilateral hearing loss disability
   b.  tinnitus
   c.  bleeding of the ears
   d.  left knee disorder
   e.  skin disorder
   f.  malaria
   g.  left foot disorder
   h.  right foot disorder
   i.  dental disorder
   j.  residuals of a nose injury

The examiner is to be provided access to the electronic claims file.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any disorder was due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should consider the Veteran's conceded combat status.

As for the skin disorder, the examiner should further opine as to whether it is at least as likely as not that the disorder was related to any exposure to ionizing radiation.

As for the dental claim, any dental disorder should be clearly identified and described.

A rationale for all opinions rendered should be provided.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




